The defendant board of appeals granted (1) a variance to build a six-story motel in a district where motels of more than two stories are prohibited by the zoning ordinance and (2) a special permit for parking on certain lots of land as an accessory use to the proposed motel and to a restaurant presently being operated on the same site. The zoning ordinance provides for such special permits under the conditions and safeguards of G. L. c. 40 A, § 4. The plaintiffs, owners of land across one of the streets bounding the locus, appealed from decrees of the Superior Court which upheld the decisions of the board of appeals. The finding that it would not be economically feasible to build a two-story motel on the site is not sufficient to support the granting of the variance. Planning Board of Barnstable v. Board of Appeals of Barnstable, 358 Mass. 824 (1971). There are no conditions present in the variance case which specifically affect the locus but do not affect generally the zoning district *851in which it is located. G. L. c. 40 A, § 15 (as most recently amended by St. 1958, § 381). Wolf son v. Sun Oil Co. 357 Mass. 87, 90 (1970). In granting the special permit for parking purposes the board of appeals did not make the requisite statement of reasons supporting its general recitation of the statutory language of § 4 (G. L. c. 40 A, § 18), nor did it make any finding that there would be no adverse effect upon the neighborhood, as required by § 16.4 of the zoning ordinance. Gaunt v. Board of Appeals of Methuen, 327 Mass. 380, 381-382 (1951). In each case the final decree is reversed and a new decree is to be entered adjudging that the decision of the board of appeals was in excess of its authority and is annulled. The plaintiffs are to have costs of appeal.
Manuel Katz for the plaintiffs.
Louis Karp for John Carroll & another.
Daniel F. Riley, City Solicitor, for the Board of Appeals of Medford, submitted a brief.

So ordered.